11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

In the interest of C.F., a child,              * From the 326th District Court
                                                 of Taylor County
                                                 Trial Court No. 8795-CX.

No. 11-18-00161-CV                             * December 13, 2018

                                               * Memorandum Opinion by Wright, S.C.J.
                                                 (Panel consists of: Bailey, C.J.;
                                                 Gray, C.J., sitting by assignment; and
                                                 Wright, S.C.J., sitting by assignment)
                                                 (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.